DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8, 10, 11, 13-16, 19, and 20 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Inoue et al. US 20200249601.
The applied reference has a common assignee and common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly 
Regarding claim 1, Inoue et al. discloses:
A heater comprising: 
a base (350) (FIG. 10) being platy and extending in a longitudinal direction of the base; 
a first electrode (360c) (FIG. 10) mounted on the base; 
a second electrode (360d) (FIG. 10) mounted on the base; 
a first heat generator (361/362/364) (FIG. 10) mounted on the base; 
a second heat generator (363/365) (FIG. 10) arranged with the first heat generator in the longitudinal direction of the base, 
each of the first heat generator and the second heat generator having a hypothetical center line in the longitudinal direction of the base, the hypothetical center line dividing each of the first heat generator and the second heat generator into a first section and a second section (FIG. 10); 
a first conductor (369n) (FIG. 10) mounted on the base and configured to connect the first electrode to the first heat generator and the second heat generator; 
a second conductor (369m) (FIG. 10) mounted on the base and configured to connect the second electrode to the first heat generator and the second heat generator;
a first primary connector (portion of first conductor attached to first heat generator) (FIG. 10) configured to connect the first conductor to the first section of the first heat generator; 

a first secondary connector (portion of second conductor attached to first heat generator) (FIG. 10) configured to connect the second conductor to the first heat generator; and 
a second secondary connector (portion of second conductor attached to second heat generator) (FIG. 10) configured to connect the second conductor to the second heat generator.
Regarding claim 2, Inoue et al. discloses:
wherein the first conductor is disposed at one end side of the base in a short direction of the base (FIG. 10), and 
wherein the second conductor is disposed at another end side of the base in the short direction of the base and disposed opposite the first conductor via the first heat generator and the second heat generator (FIG. 10).
Regarding claim 3, Inoue et al. discloses:
wherein the first heat generator is adjacent to the second heat generator with an insulating region (350 or 370) (FIG. 10) between the first heat generator and the second heat generator.
Regarding claim 5, Inoue et al. discloses:
wherein the first heat generator (362/364) (FIG. 10) is disposed at a lateral end side of the base in the longitudinal direction of the base, and 
wherein the second heat generator is disposed at a position outside the lateral end side of the base in the longitudinal direction of the base (FIG. 10). 
Regarding claim 6, Inoue et al. discloses:
wherein the first secondary connector is configured to connect the second conductor to the second section of the first heat generator (FIG. 10), and 

Regarding claim 8, Inoue et al. discloses:
wherein the first conductor includes a slope inclined with respect to the longitudinal direction of the base and connected to the first heat generator (FIG. 10).
Regarding claim 10, Inoue et al. discloses:
wherein the first primary connector is disposed at one lateral end side of the first heat generator in the longitudinal direction of the base (FIG. 10), and 
wherein the first secondary connector is disposed at another lateral end side of the first heat generator in the longitudinal direction of the base (FIG. 10). 
Regarding claim 11, Inoue et al. discloses:
wherein the first primary connector is disposed at a corner of the first heat generator and the first secondary connector is disposed at another corner of the first heat generator (FIG. 10).
Regarding claim 13, Inoue et al. discloses:
wherein an electric potential difference is configured to generate between the first electrode and the second electrode [0150] (FIG. 10). 
Regarding claim 14, Inoue et al. discloses:
wherein the first conductor includes an extension extended in a short direction of the base and connected to the first heat generator (FIG. 10).
Regarding claim 15, Inoue et al. discloses:
wherein the first heat generator includes an extension extended in a short direction of the base and connected to the first conductor (FIG. 10). 
Regarding claim 16, Inoue et al. discloses:

Regarding claim 19, Inoue et al. discloses:
A heating device comprising: 
a holder (340) (FIG. 2A); and 
a heater (91Y) (FIG. 10) held by the holder, 
the heater including:
	a base (350) (FIG. 10) being platy and extending in a longitudinal direction of the base; 
	a first electrode (360c) (FIG. 10) mounted on the base; 
	a second electrode (360d) (FIG. 10) mounted on the base; 
	a first heat generator (361/362/364) (FIG. 10) mounted on the base; 
	a second heat generator (363/365) (FIG. 10) arranged with the first heat generator in the longitudinal direction of the base, 
	each of the first heat generator and the second heat generator having a hypothetical center line in the longitudinal direction of the base, the hypothetical center line dividing each of the first heat generator and the second heat generator into a first section and a second section (FIG. 10); 
	a first conductor (369n) (FIG. 10) mounted on the base and configured to connect the first electrode to the first heat generator and the second heat generator; 
	a second conductor (369m) (FIG. 10) mounted on the base and configured to connect the second electrode to the first heat generator and the second heat generator;
	a first primary connector (portion of first conductor attached to first heat generator) (FIG. 10) configured to connect the first conductor to the first section of the first heat generator; 

	a first secondary connector (portion of second conductor attached to first heat generator) (FIG. 10) configured to connect the second conductor to the first heat generator; and 
	a second secondary connector (portion of second conductor attached to second heat generator) (FIG. 10) configured to connect the second conductor to the second heat generator.
Regarding claim 20, Inoue et al. discloses:
An image forming apparatus comprising: 
an image forming device (100) (FIG. 1B) configured to form an image on a recording medium; and a heater (91Y) (FIG. 10) configured to heat the image on the recording medium, 
the heater including:
	a base (350) (FIG. 10) being platy and extending in a longitudinal direction of the base; 
	a first electrode (360c) (FIG. 10) mounted on the base; 
	a second electrode (360d) (FIG. 10) mounted on the base; 
	a first heat generator (361/362/364) (FIG. 10) mounted on the base; 
	a second heat generator (363/365) (FIG. 10) arranged with the first heat generator in the longitudinal direction of the base, 
	each of the first heat generator and the second heat generator having a hypothetical center line in the longitudinal direction of the base, the hypothetical center line dividing each of the first heat generator and the second heat generator into a first section and a second section (FIG. 10); 
	a first conductor (369n) (FIG. 10) mounted on the base and configured to connect the first electrode to the first heat generator and the second heat generator; 

	a first primary connector (portion of first conductor attached to first heat generator) (FIG. 10) configured to connect the first conductor to the first section of the first heat generator; 
	a second primary connector (portion of first conductor attached to second heat generator) (FIG. 10) configured to connect the first conductor to the second section of the second heat generator; 
	a first secondary connector (portion of second conductor attached to first heat generator) (FIG. 10) configured to connect the second conductor to the first heat generator; and 
	a second secondary connector (portion of second conductor attached to second heat generator) (FIG. 10) configured to connect the second conductor to the second heat generator.

Allowable Subject Matter
Claims 4, 7, 9, 12, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the prior art of record does not disclose or suggest the recited “a third electrode; a third heat generator having the hypothetical center line in the longitudinal direction of the base, the hypothetical center line dividing the third heat generator into the first section and the second section; a third conductor configured to connect the third electrode to the third heat generator; a third primary connector configured to connect the third conductor to the third heat generator; and a third secondary connector configured to connect the second conductor to the third heat generator” along with the remaining claim limitations.

Regarding claim 9, the prior art of record does not disclose or suggest the recited “wherein each of the first primary connector and the first secondary connector is disposed at one lateral end side of the first heat generator in the longitudinal direction of the base” along with the remaining claim limitations.
Regarding claim 12, the prior art of record does not disclose or suggest the recited “wherein the first heat generator includes a bent portion bent and extended reciprocally in the longitudinal direction of the base” along with the remaining claim limitations.
Regarding claim 17, the prior art of record does not disclose or suggest the recited “wherein the first secondary connector is configured to connect the second conductor to the first section of the first heat generator, and wherein the second secondary connector is configured to connect the second conductor to the first section of the second heat generator” along with the remaining claim limitations.
Regarding claim 18, the prior art of record does not disclose or suggest the recited “wherein the first secondary connector is configured to connect the second conductor to the first section of the first heat generator, and wherein the second secondary connector is configured to connect the second conductor to the second section of the second heat generator” along with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852